 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1203 
In the House of Representatives, U. S.,

March 21, 2010
 
RESOLUTION 
 
 
 
That upon the adoption of this resolution it shall be in order to debate the topics addressed by the Senate amendments to the bill (H.R. 3590) to amend the Internal Revenue Code of 1986 to modify the first-time homebuyers credit in the case of members of the Armed Forces and certain other Federal employees, and for other purposes, and the topics addressed by the bill (H.R. 4872) to provide for reconciliation pursuant to section 202 of the concurrent resolution on the budget for fiscal year 2010, for two hours equally divided and controlled by the Majority Leader and Minority Leader or their respective designees. 
2.After debate pursuant to the first section of this resolution, it shall be in order to take from the Speaker’s table the bill (H.R. 3590) to amend the Internal Revenue Code of 1986 to modify the first-time homebuyers credit in the case of members of the Armed Forces and certain other Federal employees, and for other purposes, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a single motion offered by the Majority Leader or his designee that the House concur in the Senate amendments. The Senate amendments and the motion shall be considered as read. The previous question shall be considered as ordered on the motion to final adoption without intervening motion or demand for division of the question. 
3.If the motion specified in section 2 is adopted, it shall be in order to consider in the House the bill (H.R. 4872) to provide for reconciliation pursuant to section 202 of the concurrent resolution on the budget for fiscal year 2010 if called up by the Majority Leader or his designee. All points of order against consideration of the bill are waived except those arising under clause 10 of rule XXI. The amendment in the nature of a substitute printed in part A of the report of the Committee on Rules accompanying this resolution, modified by the amendment printed in part B of the report of the Committee on Rules, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except one motion to recommit with or without instructions. 
4.Until completion of proceedings enabled by the first three sections of this resolution—
(a)the Chair may decline to entertain any intervening motion (except as expressly provided herein), resolution, question, or notice; 
(b)the Chair may decline to entertain the question of consideration; 
(c)the Chair may postpone such proceedings to such time as may be designated by the Speaker; 
(d)the second sentence of clause 1(a) of rule XIX shall not apply; and 
(e)any proposition admissible under the first three sections of this resolution shall be considered as read. 
5.In the engrossment of H.R. 4872, the Clerk shall amend the title so as to read: An Act to provide for reconciliation pursuant to Title II of the concurrent resolution on the budget for fiscal year 2010 (S. Con. Res. 13).. 
 
Lorraine C. Miller,Clerk.
